Citation Nr: 1435645	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-10 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability.  

2.  Entitlement to service connection for a left hip disability.  

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for a left shoulder disability.  

5.  Entitlement to service connection for acromegaly with osteoarthritis of the body.  

6.  Entitlement to an initial compensable rating for a right leg muscle injury.  

7.  Entitlement to an initial compensable rating for a left leg muscle injury.  

8.  Entitlement to an initial compensable rating for a right leg scar.  

9.  Entitlement to an initial compensable rating for a left leg scar.  

10.  Entitlement to an initial compensable rating for atrophy of the left submaxillary gland.  

11.  Entitlement to an initial compensable rating for left inferior alveolar nerve injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, December 2008, and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The October 2008 rating decision, in pertinent part, denied service connection for a right hip disability, right shoulder disability, and left shoulder disability.  The December 2008 rating decision, in pertinent part, denied service connection for a left hip disability and granted service connection and awarded 0 percent ratings for right leg muscle injury, left leg muscle injury, right leg scar, left leg scar, atrophy of the left submaxillary gland, and left inferior alveolar nerve injury; all effective April 3, 2008.  In July 2009, the Veteran filed a Notice of Disagreement with both the October 2008 and December 2008 rating decisions.  The RO furnished the Veteran a Statement of the Case in March 2011, and the Veteran filed a Substantive Appeal (VA Form 9) in April 2011.

The August 2011 rating decision, in pertinent part, denied service connection for acromegaly with osteoarthritis of the body.  In October 2011, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in August 2013, and the Veteran filed a Substantive Appeal (VA Form 9) in September 2013.
  
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2011 statement, the Veteran requested a travel board hearing in connection with this appeal.  As that requested hearing has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing in connection with his appeal to be held at the RO in St. Petersburg, Florida.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



